
	
		I
		111th CONGRESS
		1st Session
		H. R. 1966
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Kaptur, Mr. Yarmuth,
			 Ms. Roybal-Allard,
			 Mrs. Capps,
			 Mr. Bishop of New York,
			 Mr. Braley of Iowa,
			 Mr. Grijalva,
			 Mr. Hare, Mr. Higgins, Mr.
			 Clay, Mr. Sarbanes,
			 Mr. Davis of Illinois,
			 Mr. Courtney, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  cyberbullying.
	
	
		1.Short titleThis Act may be cited as the
			 Megan Meier Cyberbullying Prevention
			 Act.
		2.FindingsCongress finds the following:
			(1)Four out of five
			 of United States children aged 2 to 17 live in a home where either they or
			 their parents access the Internet.
			(2)Youth who create
			 Internet content and use social networking sites are more likely to be targets
			 of cyberbullying.
			(3)Electronic
			 communications provide anonymity to the perpetrator and the potential for
			 widespread public distribution, potentially making them severely dangerous and
			 cruel to youth.
			(4)Online
			 victimizations are associated with emotional distress and other psychological
			 problems, including depression.
			(5)Cyberbullying can
			 cause psychological harm, including depression; negatively impact academic
			 performance, safety, and the well-being of children in school; force children
			 to change schools; and in some cases lead to extreme violent behavior,
			 including murder and suicide.
			(6)Sixty percent of
			 mental health professionals who responded to the Survey of Internet Mental
			 Health Issues report having treated at least one patient with a problematic
			 Internet experience in the previous five years; 54 percent of these clients
			 were 18 years of age or younger.
			3.Cyberbullying
			(a)In
			 generalChapter 41 of title
			 18, United States Code, is amended by adding at the end the following:
				
					881.Cyberbullying
						(a)Whoever transmits in interstate or foreign
				commerce any communication, with the intent to coerce, intimidate, harass, or
				cause substantial emotional distress to a person, using electronic means to
				support severe, repeated, and hostile behavior, shall be fined under this title
				or imprisoned not more than two years, or both.
						(b)As used in this section—
							(1)the term
				communication means the electronic transmission, between or
				among points specified by the user, of information of the user’s choosing,
				without change in the form or content of the information as sent and received;
				and
							(2)the term electronic means
				means any equipment dependent on electrical power to access an information
				service, including email, instant messaging, blogs, websites, telephones, and
				text
				messages.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 41 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						881.
				Cyberbullying.
					
					.
			
